Per Curiam.

This cause requires that we determine the *303meaning of the word “entitled” in Section 7F of the Employee Certificate. Appellee correctly observes that we should apply the usual and ordinary meaning for this term unless its meaning is ambiguous. Jackson v. Metropolitan Life Ins. Co. (1973), 34 Ohio St. 2d 138, 140, quoting, with approval, Fidelity & Cas. Co. v. Hartzell Bros. Co. (1924), 109 Ohio St. 566, 569. Therefore, appellee urges us to adopt the ordinary definition of “entitled.” 1
Yet, we must read the word “entitled” in context. That is, Section 7F refers to the insured’s being “entitled under the Hospital Insurance portion * * * of Title One of Public Law 89-97 cited as ‘Health Insurance for the Aged Act’ * * Title 42 of the United States Code codifies the relevant portions of Public Law 89-97. At the time of appellant’s hospitalization, Section 426, Title 42, U. S. Code, provided, in pertinent part:
“(a) Every individual who—
“(1) has attained age 65, and
“(2) is entitled to monthly insurance benefits under section 402 of this title or is a qualified railroad retirement beneficiary, shall be entitled to hospital insurance benefits* * *.” (Emphasis added.)
At the same time, Section 402 of Title 42 provided, in pertinent part:
“(a) Every individual who—
“(1) is a fully insured individual (as defined in section 414 [a] of this title),
“(2) has attained age 62, and
“(3) has filed application for old-age insurance benefits or was entitled to disability insurance benefits for the month preceding the month in which he attained the age of 65, shall be entitled to an old-age insurance benefit * * *.” (Emphasis added.)
*304Clearly, one of the prerequisites to being “entitled” to Medicare is filing an application in accordance with Section 402(a)(3).2 We must impute knowledge (or at least constructive knowledge) of the provisions of Public Law 89-97 to appellee, because agents for appellee drafted the Employee Certificate. Likewise, we must construe the ambiguity arising from any difference between the dictionary definition of “entitled” and its definition in Public Law 89-97 against appellee. “A contract of insurance prepared and phrased by the insurer is to be construed liberally in favor of the insured and strictly against the insurer, where the meaning of the language used is doubtful, uncertain or ambiguous. (Paragraph one of the syllabus of Toms v. Hartford Fire Ins. Co., 146 Ohio St. 39, approved and followed.)” Munchick v. Fidelity & Cas. Co. (1965), 2 Ohio St. 2d 303, paragraph one of the syllabus. This rationale coincides with the previous statements of this court that exclusions in an insurance contract are not preferred. See Home Indemnity Co. v. Plymouth (1945), 146 Ohio St. 96, paragraph two of the syllabus; American Financial Corp. v. Fireman’s Fund Ins. Co. (1968), 15 Ohio St. 2d 171, 173.
Accordingly, we reverse the judgment of the Court of Appeals3 and remand the cause to the trial court for further proceedings.

*305
Judgment reversed.

Celebrezze, C. J., W. Brown, Sweeney, Locher and C. Brown, JJ., concur.
Holmes and Krupansky, JJ., dissent.

 The Court of Appeals, in its opinion, used the definition of the verb “entitle” found in Webster’s New Internationa] Dictionary, Second Edition: “[t]o give a right or legal title to * * We note, however, that the right to something may be different than the legal title. For example, a purchaser under a contract for sale of real property acquires various rights but not legal title. See Churchill v. Little (1872), 23 Ohio St. 301, 307. Whether this nuance is consciously or otherwise part of the usual and ordinary meaning is, of course, uncertain. Nevertheless, this uncertainty demonstrates that the use of the word “entitled” in Section 7F is ambiguous.


 Paul T. Jones, District Manager of the Social Security Administration, testified on direct examination by appellant that one must apply for Medicare to be entitled to benefits:
"Q. Mr. Jones, how does a person get a hospital bill covered by Medicare?
“A. He files a claim for benefits, and if he is insured and meets the other conditions, he would be entitled to Medicare benefits.
“Q. A person must apply for the coverage in order to become entitled to the benefits?
“A. Yes. The basic conditions would be age 65, file an application, and be insured.
“Q. It is not enough then just to be 65 and fully insured?
“A. No. You must file an application.
“Q. So, a person must apply to become entitled to the benefits?
“A. Yes.
U * * *
“Q. So, Mr. Jones, a person must apply to become entitled to these benefits?
“A. Yes.
“Q. Can a person get the benefits without applying?
“A. No. You mean by ‘without applying,’ without a formal application? No.
“Q. What if the person is eligible for the benefits but he hasn’t applied for them?
“A. Wouldn’t be entitled.”


 Our determination as to the meaning of the word “entitled” is a sufficient basis for reversal. Therefore, we need not review appellant’s other propositions of law: *305whether appellee’s acceptance of premiums operates as an estoppel and whether the trial court erred by denying appellant’s request for a jury trial.